Order on Motion To Relinquish Jurisdiction

PER CURIAM.
Counsel for appellants, who has been recently retained, has filed a motion to relinquish jurisdiction to the trial court in order for appellants to file a motion for relief from judgment under rule 1.540. Because relinquishment of jurisdiction for consideration of a rule 1.540 motion results in delay, we do not routinely grant motions to relinquish for this purpose unless we have been furnished a copy of the rule 1.540 motion. We accordingly deny this motion without prejudice to appellants filing their rule 1.540 motion in the trial court, and then filing a motion for relinquishment in this court, with a copy of the rule 1.540 motion attached.
KLEIN, STEVENSON and HAZOURI, JJ., concur.